DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawing labels are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

per se.  A claim directed to a computer storage medium that includes signals, per se, is non-statutory because it is not a process, machine, manufacture, or a composition of matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness.  See MPEP 2181 subsection IV.  Claims 9-14 and 16  are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency on claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first receiving means for receiving” and “determining means for determining” of claim 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. On Page 10, Lines 1-5, the Applicant’s specification discloses first receiving means 210 and determining means 220, but the specification is devoid of any structure that performs the corresponding functions in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9-14 and 16 are further rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because of their dependency on claim 8, and do not cure the deficiencies of claim 8.
Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it is unclear how a first signal generated by a road side unit can simultaneously indicate that a vehicle is entering a specific region, as claimed in claims 4 and 11, respectively, while also being capable of indicating that the same vehicle is leaving a specific region.  In the example of Applicant’s specification, on Page 9, Lines 3-6, the first signal indicates that the vehicle is entering a highway.  Thus, one of ordinary skill in the art would determine that the vehicle currently has not entered the highway, and once the vehicle has entered the highway, the road side unit sends the first signal indicative of the vehicle entering the highway.  Additionally, one of ordinary skill in the art would recognize that the vehicle must first be in/on the highway prior to exiting the highway.  Thus, it is unclear how the first signal transmitted to the vehicle can both indicate that the vehicle has entered and is exiting the highway.  For purposes of examination only, the “first signal” is interpreted as a signal transmitted by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al. (U.S. 2021/0142585 A1).

Claim 1, Murray teaches:
A method for determining a road condition of a vehicle (Murray, Fig. 5), comprising: 
receiving a first signal (Murray, Fig. 5: (E), Paragraph [0043], The TAM 600 is a first signal that is broadcasted to vehicle TCU 104.) from a road side unit (Murray, Fig. 1: 108, Paragraph [0043], The RSU ), the first signal indicating a positional relationship between the vehicle and a specific region (Murray, Paragraphs [0044-0045], The TAM 600 includes lane data the is indicative of a positional relationship between the vehicle 102 and the roadway 110, which is a specific region (see Murray, Paragraph [0041]).); and 
determining a road condition of the vehicle on the basis of the first signal (Murray, Paragraphs [0044-0045], The vehicle 102, via TCU 104, determines the entry into the roadway 110, including the specific lane of the roadway 110, which is the road condition of the vehicle.).

Claim 2, Murray further teaches:
The method as claimed in claim 1, wherein the road side unit is an ETC master computer device located at a boundary of the specific region (Murray, Paragraph [0025], The RSU 108 is a device with processing capabilities and networking capabilities, and additionally communicates toll information to vehicles (see Murray, Paragraph [0004]).  Therefore, RSU 108 is functionally equivalent to an ETC master computer device located at a boundary of the specific region, where the boundary is the entrance to the roadway 110 (see Murray, Fig. 2).).

Claim 3, Murray further teaches:
The method as claimed in claim 1, wherein the first signal is an ETC signal which indicates that the vehicle is entering or leaving the specific region (Murray, Paragraph [0044], Based on information received from the TAM 600, the vehicle’s TCU 104 determines that the vehicle 102 is approaching the roadway, i.e. entering.).

Claim 6, Murray further teaches:
The method as claimed in claim 1, wherein the specific region is a highway, a car park, a microdistrict or a factory area (Murray, Paragraph [0044], The specific region is roadway 110, which is functionally equivalent to a highway.).

Claim 7, Murray further teaches:
The method as claimed in claim 1, further comprising: receiving a second signal from the road side unit (Murray, Fig. 7: (W)), the second signal containing supplementary information for determining a road condition of the vehicle (Murray, Paragraph [0050], The TRM 900 transmitted to vehicle 102 at step (W) includes information regarding an intersection identifier 912 and a lane identifier 914, both of which are examples of data usable to determine the road condition of the vehicle.).

Claim 8, Murray teaches:
A device for determining a road condition of a vehicle (Murray, Fig. 1: 104 and Fig. 5, Paragraph [0021], The TCU 104 facilitates communication between the vehicle 102 and RSU 108.), comprising: 
a first receiving means for (Murray, Fig. 11: 1108, Paragraph [0058], The TCU 104 includes the components of computing device 1102.  The TCU 104 is capable of communicating over communication network 106 (see Murray, Paragraph [0024]).) receiving a first signal (Murray, Fig. 5: (E), Paragraph [0043], The TAM 600 is a first signal that is broadcasted to vehicle TCU 104.) from a road side unit (Murray, Fig. 1: 108, Paragraph [0043], The RSU 108 is a roadside unit.), the first signal indicating a positional relationship between the vehicle and a specific region (Murray, Paragraphs [0044-0045], The TAM 600 includes lane data the is indicative of a positional relationship between the vehicle 102 and the roadway 110, which is a specific region (see Murray, Paragraph [0041]).); and 
a determining means for (Murray, Fig. 11: 1104, Paragraph [0060], The processor 1104 performs the functions of the computing device 1102, which is implemented in TCU 104 (see Murray, ) determining a road condition of the vehicle on the basis of the first signal (Murray, Paragraphs [0044-0045], The vehicle 102, via TCU 104, determines the entry into the roadway 110, including the specific lane of the roadway 110, which is the road condition of the vehicle.).

Claim 9, Murray further teaches:
The device as claimed in claim 8, wherein the road side unit is an ETC master computer device located at a boundary of the specific region (Murray, Paragraph [0025], The RSU 108 is a device with processing capabilities and networking capabilities, and additionally communicates toll information to vehicles (see Murray, Paragraph [0004]).  Therefore, RSU 108 is functionally equivalent to an ETC master computer device located at a boundary of the specific region, where the boundary is the entrance to the roadway 110 (see Murray, Fig. 2).).

Claim 10, Murray further teaches:
The device as claimed in claim 8, wherein the first signal is an ETC signal which indicates that the vehicle is entering or leaving the specific region (Murray, Paragraph [0044], Based on information received from the TAM 600, the vehicle’s TCU 104 determines that the vehicle 102 is approaching the roadway, i.e. entering.).

Claim 13, Murray further teaches:
The device as claimed claim 8, wherein the specific region is a highway, a car park, a microdistrict or a factory area (Murray, Paragraph [0044], The specific region is roadway 110, which is functionally equivalent to a highway.).

Claim 15, Murray further teaches:
A computer storage medium, wherein the medium comprises instructions which, when run, execute the method for determining a road condition of a vehicle as claimed in claim 1 (Murray, Paragraph [0060], Both the TCU 104 and the RSU 108 utilize the computing device 1102 (see Murray, Paragraph [0058]).).

Claim 16, Murray further teaches:
A vehicle (Murray, Fig. 1: 102), comprising the device for determining a road condition of a vehicle as claimed in claim 8 (Murray, Fig. 1: 104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (U.S. 2021/0142585 A1).

Claim 4, Murray teaches:
The method as claimed in claim 1, wherein the step of determining a road condition of the vehicle on the basis of the first signal comprises: 
judging whether a value of the first signal matches location data, and if so, determining that the vehicle is currently entering the specific region (Murray, Paragraphs [0041] and [0044], If the location of the roadway 110 from the TAM 600 matches the location of the vehicle 102, the TCU 104 determines that the vehicle 102 is approaching the roadway 110.).
Murray does not explicitly teach:
A value of the first signal is 1.
However, it would have been obvious to one of ordinary skill in the art to modify the nomenclature of the respective locations of the vehicle 102 and the roadway 110 to be a value of “1”, as a matter of engineering choice.  Such a modification would be functionally equivalent to the matching of locations, wherein if the location of the vehicle 102 is “1” and the location of the roadway 110 is “1”, a match between the locations would indicate a positive result.  Thus, the modification would not change the principal operation of the system, as a whole, and would yield predictable results.

Claim 5, Murray teaches:
The method as claimed in claim 4, wherein the step of determining a road condition of the vehicle on the basis of the first signal further comprises: 
when the value of the second signal matches location data, determining that the vehicle is currently leaving the specific region (Murray, Paragraph [0050], The transmitted TUM 800 indicates that the vehicle 102 is exiting the roadway 110.).
Murray does not specifically teach:
When the value of the first signal is 0, determining that the vehicle is currently leaving the specific region.
the first signal used to determine that the vehicle is currently leaving the specific region, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the interpretation of Murray such that the TRM 900 is a “first signal”.  The TRM 900 includes data indicating the vehicle entering the roadway 110 as well as data indicating the vehicle exiting the roadway 110 (see Murray, Paragraph [0050]).  Thus, the TRM 900 is functionally equivalent to a first signal, i.e. a single signal, that can indicate when the vehicle enters and/or exits a roadway 110.
As per the limitation of the value of the first signal is 0, it would have been obvious to one of ordinary skill in the art to modify the nomenclature of the respective locations of the vehicle 102 and the roadway 110 to be a value of “0”, as a matter of engineering choice.  Such a modification would be functionally equivalent to the matching of locations, wherein if the location of the vehicle 102 is “0” and the location of the roadway 110 is “0”, a match between the locations would indicate a positive result.  Thus, the modification would not change the principal operation of the system, as a whole, and would yield predictable results.

	Claim 11, Murray teaches:
The device as claimed in claim 8, wherein the determining means is configured to judge whether a value of the first signal matches location data, and determine that the vehicle is currently entering the specific region when the value of the first signal matches location data (Murray, Paragraphs [0041] and [0044], If the location of the roadway 110 from the TAM 600 matches the location of the vehicle 102, the TCU 104 determines that the vehicle 102 is approaching the roadway 110.).
Murray does not explicitly teach:
A value of the first signal is 1.


Claim 12, Murray teaches:
The device as claimed in claim 11, wherein the determining means is further configured to determine that the vehicle is currently leaving the specific region when the value of the second signal matches location data (Murray, Paragraph [0050], The transmitted TUM 800 indicates that the vehicle 102 is exiting the roadway 110.).
Murray does not specifically teach:
Determine that the vehicle is currently leaving the specific region when the value of the first signal is 0.
As per the limitation of determine that the vehicle is currently leaving the specific region when the value of the first signal, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the interpretation of Murray such that the TRM 900 is a “first signal”.  The TRM 900 includes data indicating the vehicle entering the roadway 110 as well as data indicating the vehicle exiting the roadway 110 (see Murray, Paragraph [0050]).  Thus, the TRM 900 is functionally equivalent to a first signal, i.e. a single signal, that can indicate when the vehicle enters and/or exits a roadway 110.
As per the limitation of the value of the first signal is 0, it would have been obvious to one of ordinary skill in the art to modify the nomenclature of the respective locations of the vehicle 102 and the roadway 110 to be a value of “0”, as a matter of engineering choice.  Such a modification would be 

Claim 14, Murray further teaches:
The device as claimed in claim 8, further comprising: the first receiving means for receiving a second signal from the road side unit (Murray, Fig. 7: (W)), the second signal containing supplementary information for determining a road condition of the vehicle (Murray, Paragraph [0050], The TRM 900 transmitted to vehicle 102 at step (W) includes information regarding an intersection identifier 912 and a lane identifier 914, both of which are examples of data usable to determine the road condition of the vehicle.).
Murray does not specifically teach:
A second receiving means.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the network device 1108, as a matter of engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al. (U.S. 2020/0126124 A1) discloses an information processing system that detects the entering or exiting of a vehicle through a tollway/tollbooth utilizing a road-side apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683